Citation Nr: 0320448	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  00-08 232	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida




THE ISSUE

Entitlement to an initial schedular evaluation in excess of 
10 percent for left knee patellofemoral syndrome with a torn 
medial meniscus.  




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from August 1994 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision in 
which a RO granted service connection for left knee 
patellofemoral syndrome and assigned a 10 percent evaluation 
effective August 2, 1997.  The Board remanded this matter in 
November 2001 for additional development.  At that time the 
Board also dismissed the issue of entitlement to an earlier 
effective date for the award of a 20 percent evaluation for 
lumbosacral strain.  As noted in that decision, the veteran 
was scheduled for a hearing before the Board. She was 
notified of the time and place of the hearing, but did not 
appear.  Also as noted in that decision, several service 
connection claims were addressed in the February 1999 rating.  
The claims of service connection for sinusitis, hearing loss 
and a disability of the cervix were also addressed in a 
September 1999 statement of the case.  The veteran did not 
appeal the service connection claims and by letter dated in 
May 2000 withdrew an appeal of the assignment of a 20 percent 
evaluation for lumbosacral strain. 

The Board also observes that during the time this matter was 
on remand to the RO, the veteran requested that the claims 
file be transferred to Florida.  Thereafter, the RO presented 
information to the veteran regarding veterans' service 
organizations available to represent claimants.  The veteran 
has not advised VA that she is represented by a veteran's 
service organization with offices in Florida.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth 
above.


FINDING OF FACT

The veteran's left knee patellofemoral syndrome with a torn 
medial meniscus is manifested by occasional pain and swelling 
with increased activities, medial joint line tenderness on 
palpation, and flare-ups with pain likely to develop with 
flexion greater than 90 degrees, but no instability.  


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 10 
percent for left knee patellofemoral syndrome with a torn 
medial meniscus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 
5260, 5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002) and 38 C.F.R. § 4.1 (2002).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  38 C.F.R. 
§§ 4.1, 4.2 (2002); Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45 (2002), VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness to the 
extent that any such symptoms are supported by adequate 
pathology.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Since this appeal originated from the veteran's disagreement 
with the original rating, the severity of the disability is 
to be considered during the entire period from the date that 
service connection was made effective.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evidence of record includes VA treatment records.  These 
records reflect treatment for complaints of bilateral knee 
pain in October 1997.  The examiner noted that the veteran 
had instability of the knees.  

The evidence also includes a report of a VA examination 
conducted in July 1998.  The examiner noted that the knee 
joints appeared normal in size and shape with a full range of 
motion.  Complaints of pain were made only while squatting.  
There was no tenderness to patellar compression on the left 
knee.  Clinically, instability was not found.  There was no 
synovial thickening and good muscular development in both 
legs.  The diagnosis was that of intermittently symptomatic 
knees compatible with patellar femoral syndrome.  Functional 
loss was deemed secondary to pain and was minimal to mild.  
An x-ray report also dated in July 1998 shows an impression 
that the knees were unremarkable.

A letter from T.C., M.D. and dated in February 1999 is 
included in the claims file.  Therein, Dr. C. reported that 
the veteran presented with a several month history of pain, 
swelling, and locking of the left knee.  She was unable to 
fully extend her left knee.  This compromised her activities 
of daily living and she was unable to sleep well due to pain.  
She had a lack of full range of motion with a 10 degree 
flexion contracture.  The veteran had flexion down to 100 
degrees with pain over the medial joint line referred to the 
posterior aspect of her left knee.  The calf was non-tender.  
She was neurologically intact.  The examiner was unable to 
elicit any anterior posterior draw Lachman's.  There was no 
mediolateral collateral ligament instability.  X-rays were 
normal.  The examiner diagnosed torn medial meniscus of the 
left knee with a bucket handle tear.  A second letter dated 
in March 1999 was provided from that examiner showing that 
the veteran had arthroscopic surgery on her left knee in 
February 1999 and was undergoing physical therapy.

The report of a VA examination provided in March 2003 is part 
of the record.  The report reflects a history of injury to 
the left knee while weightlifting in 1996.  The treatment was 
nonsteroidal anti-inflammatory drugs.  The veteran did not 
receive any braces, physical therapy, or surgery.  The 
veteran reported her knees continued to give out and cause 
pain and swelling until she had arthroscopic surgery.  The 
surgeries helped with the pain and swelling.  The veteran 
reported very rarely experiencing giving out symptoms after 
the surgery.  She reported occasional pain and swelling of 
the knees with increased activities and running, and she had 
problems getting comfortable at night.  Examination revealed 
a normal gait, a full range of motion from 0 to 135 degrees 
actively and passively.  The examiner found no instability to 
varus and valgus stressing.  There was also no instability to 
the anterior or posterior transition of the tibia.  She had 
medial joint line tenderness to palpation.  There was no 
obvious effusion.  The veteran had patellofemoral symptoms 
and pain with stressing the patella against the femoral 
trochlea, but no instability or apprehension sign of the 
patella.  Surgical wounds were well healed.  Contemporaneous 
x-rays of the left knee showed maintenance of joint space and 
no arthritic changes.  The examiner assessed some symptoms of 
degenerative meniscal disease or early arthritic changes in 
the medial compartment of both knees clinically, but these 
changes were not seen in the x-rays.  The examiner concluded 
that the veteran did not have functional impairment or 
instability.  The examiner related that the veteran could 
have flare-ups resulting from inflammatory changes that would 
affect her range of motion due to pain.  During a flare-up 
the veteran would most likely develop pain with flexion 
greater than 90 degrees.  

As noted above, the RO evaluated the veteran's disability as 
10 percent disabling.  The Board has considered whether the 
veteran's disability picture might warrant a higher 
evaluation under potentially applicable Diagnostic Codes.  
The Board finds that it does not.  Although limitation of 
motion to 100 degrees in flexion was show in February 1999, 
and the 2003 VA examiner predicated pain would occur at 90 
degrees of flexion during flare-ups, these limitations would 
not yield a higher evaluation under Diagnostic Code 5260 or 
5261.  To warrant a rating in excess of 10 percent for 
limitation of motion, flexion must be limited to 30 degrees 
or extension to 15 degrees.  The evidence does not show such 
a limitation of motion, even during flare-ups or when limited 
by functional difficulties such as pain.  As noted already, 
examiners who addressed such a question concluded that 
limitations due to functional loss caused by problems like 
pain, or during flare-ups, did not equate to such a level of 
disability.  Therefore, a higher evaluation under either of 
these Diagnostic Codes is not available.  

Further, since there is no evidence of ankylosis, nonunion or 
malunion of the tibia and fibula, evaluation under Diagnostic 
Code 5256 or 5262 is not warranted.  Similarly, in the 
absence of evidence of frequent locking or joint effusion in 
the left knee, a rating under Diagnostic Code 5258 is not 
warranted.  While instability was noted in the October 1997 
treatment record, it is notable in assessing the instability, 
that the examiner continued the veteran on the strengthening 
program.  The report does not indicate that she was 
restricted from any activities.  Additionally, there is no 
indication that the examiner undertook any clinical testing 
to determine whether instability indeed existed.  Moreover, 
when examined more closely on subsequently conducted VA 
compensation examinations, there was no instability found.  
The Board gives greater weight to the examinations done with 
a view toward determining the correct level of compensation.  
It is clear from the record that these later examinations 
were more thorough, particularly with respect to whether any 
instability was clinically shown.  Even Dr. C. found no 
instability on specific testing.  The Board consequently 
concludes that the veteran has not had instability or any 
subluxation even though at times she has experienced a 
sensation of the knee giving way.  A separate compensable 
rating under Diagnostic Code 5257 is therefore not warranted.  
(A 10 percent rating is assigned for slight instability or 
subluxation under Diagnostic Code 5257.)  Consequently, a 
higher schedular rating is not warranted.  This is so during 
the entire period since the award of service connection.  
Fenderson, supra.  The claim for an evaluation in excess of 
10 percent is denied.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations likewise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  The February 1999 
rating decision advised the veteran that a 20 percent 
evaluation was not warranted unless there was evidence 
showing moderate subluxation or lateral instability of the 
knee.  The September 1999 statement of the case again told 
the veteran of what must be presented to satisfy the criteria 
for a higher rating under Diagnostic Code 5257.  This was 
also related in the April 2003 rating decision and 
supplemental statement of the case.  By the Board's remand, 
the veteran was informed that a higher rating was assignable 
based on possible functional losses, due to such problems as 
pain, that were attributable to the service-connected 
disability.  In addition, by letter dated in January 2002, 
the RO asked the veteran to provide information as to when 
and where she received treatment at any VA, federal 
government, or private treatment facility.  Considering this 
notice, the Board concludes that the veteran was more than 
adequately notified as to what evidence was needed to 
substantiate her claim.  

The veteran was notified of the obligations of VA and the 
veteran with respect to producing evidence to substantiate 
the claim.  In the aforementioned January 2002 letter, the RO 
indicated that they would, with the veteran's permission, 
obtain any treatment records identified by her.  The letter 
told the veteran that that she needed to provide identifying 
information in order for VA to obtain the records.  Further, 
the supplemental statement of the case dated in April 2003, 
inasmuch as it sets for the implementing regulation of the 
VCAA, places the veteran on notice of what obligations VA has 
with respect to producing evidence.  It also tells the 
veteran what obligations she had with respect to producing 
evidence.  VA has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, was to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

Additionally, the Board observes that the veteran has been 
notified of the provisions of the VCAA and implementing 
directives by the November 2001 remand, the January 2002 
letter, and the supplemental statement of the case dated in 
April 2003.  

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  Further, the veteran was provided VA 
examinations, the most recent of which was in March 2003.  
Taken together, the Board is persuaded that there is no 
reasonable possibility that further development would unearth 
any additional evidence helpful to the veteran.  Therefore, 
further development under the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). 




ORDER

Entitlement to an initial schedular rating in excess of 10 
percent for left knee patellofemoral syndrome with torn 
medial meniscus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

